[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15261         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 9, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:10-cr-20575-CMA-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

versus

MAXWELL GEORGE FRANKLYN,
a.k.a. Cashmore Forrester,
a.k.a. Terry Lee Taylor,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (June 9, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      After Maxwell George Franklyn pled guilty to illegal re-entry by a convicted

felon, in violation of 8 U.S.C. § 1326(a) and (b)(2), the district court sentenced him

to a prison term of 70 months, a sentence at the low end of the Guidelines

sentencing range. He now appeals the sentence, raising two issues: (1) whether the

district court’s statement at the sentencing hearing that the applicable Guidelines

sentencing range was “presumptively reasonable” constitutes procedural error, and

(2) whether the district court imposed a substantively unreasonable sentence by

failing to afford adequate weight to his personal history and characteristics.

      Franklyn did not object to the district court’s statement that the applicable

Guidelines sentencing range is presumptively reasonable. Thus, to prevail on that

issue, he must show that the court (1) erred; (2) the error was plain; and (3) it

affected his substantial rights. United States v. Bacon, 598 F.3d 772, 777 (11th Cir.

2010). If these elements are present, we may exercise our discretion to vacate the

district court’s judgment and remand the case for further proceedings if “the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (quotation omitted). We resolve the first issue against Franklyn,

because the error did not affect Franklyn’s substantial rights, and turn to the second

issue, whether his sentence is substantively reasonable.




                                            2
      A sentence is substantively unreasonable if it “fails to achieve the purposes

of sentencing as stated in [18 U.S.C. §] 3553(a).” United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). Pursuant to § 3553(a), the sentencing court must impose

a sentence “sufficient, but not greater than necessary,” to reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense,

deter criminal conduct, protect the public from future criminal conduct by the

defendant, and provide the defendant with needed educational or vocational

training or medical care. 18 U.S.C. § 3553(a)(2). The court must also consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable Guidelines sentencing

range, the pertinent policy statements of the Sentencing Commission, the need to

avoid unwarranted sentencing disparities, and the need to provide restitution to

victims. 18 U.S.C. § 3553(a)(1), (3)-(7).

      A district court abuses its discretion when it balances the § 3553(a) factors

unreasonably or places unreasonable weight on a single factor. United States v.

Irey, 612 F.3d 1160, 1192-93 (11th Cir. 2010) (en banc), cert. denied, (U.S. Apr. 4,

2010) (No. 10-727). We will remand for resentencing when “left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

                                            3
of reasonable sentences dictated by the facts of the case.” United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008) (quotation omitted).

       We find nothing in this record to indicate that the district court failed to

comply with these sentencing principles and objectives. Franklyn’s sentence is

therefore substantively reasonable.

      AFFIRMED.




                                           4